NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARVIN ERNESTO LOPEZ,                           No.    14-72108

                Petitioner,                     Agency No. A099-678-982

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Marvin Ernesto Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia, and denying his motion to remand. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen. Sembiring v. Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We

deny the petition for review.

      The BIA did not abuse its discretion in dismissing Lopez’s appeal and

denying his motion to remand based on lack of notice, where the hearing notice

was sent by regular mail to the address last provided by Lopez, and he failed to

rebut the presumption of effective service. See id. at 986-88 (describing evidence

relevant to overcome presumption of effective service sent by regular mail);

Dobrota v. INS, 311 F.3d 1206, 1211 (9th Cir. 2002) (notice requirement is

satisfied by mailing notice of the hearing to an alien at the address last provided to

the agency). We reject Lopez’s contention that the BIA failed to give adequate

weight to his declaration. Cf. Salta v. INS, 314 F. 3d 1076, 1079 (9th Cir. 2002)

(“Where a petitioner actually initiates a proceeding to obtain a benefit, appears at

an earlier hearing, and has no motive to avoid the hearing, a sworn affidavit from

[petitioner] that neither [he] nor a responsible party residing at [his] address

received the notice should ordinarily be sufficient to rebut the presumption of

[regular mail] delivery.”).

      Because Lopez’s failure to overcome the presumption of delivery of the

hearing notice is dispositive as to both motions, we do not reach his contentions

regarding the effectiveness of prior counsel or compliance with Matter of Lozada,


                                           2                                       14-72108
19 I. & N. Dec. 637 (BIA 1988). See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72108